DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-May-2022 has been entered. 
Specification
The disclosure is objected to because of the following informalities: page 10, lines 23-25 recites “[b]oth may be present in the form of a switching valve, for example in the form of a 4/2-way valve such that the valve device as a whole is present as an 8/3-way valve” but page 14, lines 3-5 recites that “[t]he switching valves 25 and 27 are each designed as a 6/2-way valve such that the valve device 10 as a whole is present as an 8/3-way valve,” thereby rendering it unclear whether these inconsistent descriptions contain a typographical error, or alternatively, that these inconsistent descriptions are describing alternative embodiments.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claims:
Claim 1: “4/2-way valves,” (it is noted that the Figure 1 depicts valves (25) and (27), but these valves as shown are 6/2 way valves (see specification, page 14, lines 3-5));
Claim 10: “4/2-way valves,” (it is noted that the Figure 1 depicts valves (25) and (27), but these valves as shown are 6/2 way valves (see specification, page 14, lines 3-5));
Claim 22: “a sensor which determines a magnitude of the target brake pressure,” and “a braking force simulator for providing haptic feedback to a driver;”
Claim 23: “a displacement sensor;”
Claim 24: “a pressure sensor provided in at least one of a brake master cylinder or a brake master piston.” 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 10 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claims 1 and 10, the subject matter of “a multistage valve device comprising a first stage and a second stage, each of the first and second stages configured as 4/2-way valves . . . wherein each of the three brake pressure control devices has a first brake circuit and a second brake circuit . . . [wherein] a first output of the first stage is fluidically connected to the at least one brake pressure source, and a second output of the first stage is fluidically connected to an input of the second stage” is not enabled.  A 4/2-way valve has 4 ports and 2 sliding positions.  As recited in the claims, each of the brake pressure control devices has two circuits, thereby requiring four outlet ports (two outlet ports on the valve device for the first brake pressure control device and two outlet ports for the second/third brake pressure control device).  Since the valve would require at least one input port (and in this case, two inputs for each of the two circuits), the valve would require more than four ports.  While a 4/2-way valve is described in the specification Summary (see page 10, lines 23-25), a more detailed description discloses a 6/2-way valve (see present application, Figure 1; page 14, lines 3-5).  Since it is unclear how a 4/2-way valve would connect two inputs and 4 outputs, the above noted claim language is not enabled.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 10, the subject matter of “a multistage valve device comprising a first stage and a second stage, each of the first and second stages configured as 4/2-way valves . . . wherein each of the three brake pressure control devices has a first brake circuit and a second brake circuit . . . [wherein] a first output of the first stage is fluidically connected to the at least one brake pressure source, and a second output of the first stage is fluidically connected to an input of the second stage” is indefinite because it is unclear how a 4/2-way valve can connect a master cylinder to two circuits of a first brake pressure control device when in a first non-switched position and to connect the master cylinder to two circuits of a second/third brake pressure control device when in a second switched position (see discussion of claims 1 and 10 above with respect to the rejection under 35 U.S.C. 112(a)).  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new grounds of rejection noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
June 2, 2022